DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ preliminary amendments to the claims, filed 12/19/2019, have been received and entered.  Claims 10-34 and 46-48 have been cancelled.  Claims 1-9 and 35-45 are pending and under examination.

Priority
This application is a national phase application under 35 U.S.C. § 371 of International Application No. PCT/CA2018/000126, filed June 21, 2018, which claims priority to U.S. Provisional Application No. 62/524,161, filed on June 23, 2017.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 06/29/2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The metes and bounds of the compounds encompassed by claims 1-9 are totally unclear because Applicants claim the compound(s) by merely reciting “parts” of the compound, defined only by what they do, not what they are. The claims also do not recite how these different parts are arranged in the compound such that a person of ordinary skill in the art could readily envisage the structure of the claimed compounds.
Claim 1 recites a compound comprising three (3) parts: i) a mitochondrial targeting portion; ii) a cargo portion including a drug unit; and iii) a linker conjugating the mitochondrial portion and the cargo portion.  This linker is further defined by its function, i.e., it is cleavable in a mitochondrion of a cell. The scope of compounds encompassed by the claims is not clearly defined in the Specification or Claims because chemical compounds are defined by their structural features and chemical connectivity, which structural features and chemical connectivity are not recited in the rejected claims.  The only general structure of compounds of the invention is Formula (I):

    PNG
    media_image1.png
    133
    263
    media_image1.png
    Greyscale

See Specification at [0008].  Even here, R1 is broadly defined as “a mitochondrial targeting portion” and R2 is broadly defined as “a cargo portion including a drug unit”.  The structures of these mitochondrial targeting portion and cargo portion including a drug unit are not defined in the claims and their chemical connectivity to the disulfide are also not defined in the claims.  
A person of ordinary skill in the art would not know what linkers, other than the disulfide depicted in Formula (I), are linkers “cleavable in a mitochondrion of a cell”.  For example, in Figure 2, Applicants state that Compound 1 features an “uncleavable linker”, whereas compounds 2, 3, and 4 contained cleavable disulfide linkers.

    PNG
    media_image2.png
    303
    221
    media_image2.png
    Greyscale

See Figure 2; [0013].  Similarly, Applicants state that Figure 6B illustrates the chemical structure of “uncleavable” Luminespib conjugate, compound 6.

    PNG
    media_image3.png
    182
    254
    media_image3.png
    Greyscale

See Figure 6B; [0019].  Thus, the only “cleavable” linker disclosed or described by Applicants is a disulfide as depicted in Formula (I) and Compounds 2-4 in Figure 2.
	A person of ordinary skill in the art would also not be reasonably apprised of the metes and bounds of the claimed “cargo portion including a drug unit”. The only structure and chemical connectivity of such a “cargo portion” disclosed in the Specification is Formula III:

    PNG
    media_image4.png
    114
    136
    media_image4.png
    Greyscale

See [0065].  This structure and chemical connectivity is not recited in or required by the rejected claims.  Accordingly, “a cargo portion including a drug unit” is infinitely broad, rendering the scope of the claimed compounds unclear, because it is not apparent what chemical structures, groups, moieties, etc. can be attached to the “drug unit” and still be considered “a cargo portion including a drug unit” and not a completely different structural feature.
	Finally, Applicants disclose that the mitochondrial targeting portion includes a mitochondrial penetrating peptide (MPP), a triphenylphosphonium (TPP), a transactivator of
transcription peptide fused mitochondrial targeting sequence (TAT-MTS), a mitochondrial
protein, or a small molecule with mitochondrial localization.  See Specification at [0062].  The only structure and chemical connectively of such a mitochondrial targeting portion disclosed in the Specification is Formula (II):

    PNG
    media_image5.png
    103
    94
    media_image5.png
    Greyscale
 
See [0063].  The only MPP disclosed by Applicants has the structure according to Formula IIa:

    PNG
    media_image6.png
    253
    456
    media_image6.png
    Greyscale

See [0064].  Also see the structures of the only compounds made by Applicants in Figures 2, 6A-6B, 6D, 6E, 11, and 14, all of which contained the MPP of Formula (IIa).
	Accordingly, Applicants’ attempt to claim a compound merely by the functions of the different “parts” present fails to particularly point out the boundaries of the compounds encompassed by the rejected claims.  
Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 35-45 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
The claims are drawn to compounds comprising:
a mitochondrial targeting portion;
a cargo portion including a drug unit; and
a linker conjugating the mitochondrial targeting portion and the cargo portion, the linker
portion cleavable in a mitochondrion of a cell for preferentially releasing the
cargo portion within the mitochondrion as compared to a cytoplasm of the cell.
See Claim 1.
	In some embodiments, the compound have a structure according to Formula I:

    PNG
    media_image7.png
    113
    263
    media_image7.png
    Greyscale

wherein R1 is a mitochondrial targeting portion;
R2 is a cargo portion including a drug unit; and
each carbon atom bonded to the disulfide is, independently, unsubstituted; mono- or di-
substituted by, independently, a hydroxyl, amino, fluoro, chloro, bromo, Ci-C4 alkyl, C1-C4 alkenyl, C1-C4 alkynyl, C3-C8 cycloalkyl, C3-C8 cycloalkenyl, or phenyl group; or di-substituted such that the carbon atom bonded to the disulfide forms part of a C3-C8 cycloalkyl, or C3-C8 cycloalkenyl group.
See Claim 35.
The only linker disclosed or described by Applicants that cleavable in a mitochondria of a cell for preferentially releasing the cargo portion within the mitochondrion as compared to a cytoplasm of the cell is a disulfide as recited in dependent Claim 2 and the structure of Formula (I) recited in Claim 35.
The only reasonably described “mitochondrial targeting portion” has the structure according to Formula II:

    PNG
    media_image8.png
    97
    102
    media_image8.png
    Greyscale

wherein R3 and R4 are, independently, hydrogen, hydroxyl, amino, fluoro, chloro, bromo, C1-C4 alkyl, C1-C4 alkenyl, C1-C4 alkynyl, C3-C8 cycloalkyl, C3-C8 cycloalkenyl, or phenyl; or R3 and R4 together form C3-C8 cycloalkyl, or C3-C8 cycloalkenyl; and m is an integer from 0 to 8.  See [0063] and dependent Claim 37.
	The only reasonably described “cargo portion including a drug unit” has the structure according to Formula III:

    PNG
    media_image9.png
    111
    136
    media_image9.png
    Greyscale

where R5 and R6 are, independently, hydrogen, hydroxyl, amino, fluoro, chloro, bromo, C1-C4
alkyl, C1-C4 alkenyl, C1-C4 alkynyl, C3-C8 cycloalkyl, C3-C8 cycloalkenyl, or phenyl; or R5 and R6 together form C3-C8, cycloalkyl, or C3-C8 cycloalkenyl; n is an integer from 1 to 4; and Drug is the drug unit. See [0065] and dependent Claim 39.
	Even though Applicants separately disclose a “mitochondrial targeting portion” according to Formula II and a “cargo portion including a drug unit” according to Formula III, there remain only a single, solitary complete structure described by Applicants. See Figure 6A.
	Applicants disclose that that mitochondrial targeting portion includes a mitochondrial penetrating peptide (MPP), a triphenylphosphonium (TPP), a transactivator of transcription peptide fused mitochondrial targeting sequence (TAT-MTS), a mitochondrial protein, or a small molecule with mitochondrial localization.  See [0041]; Claim 36.  While Applicants disclose and describe suitable mitochondrial penetrating peptides, e.g., of SEQ ID Nos. 1-10 ([0045]; Table 1), Applicants do not disclose or describe any representative examples of a transactivator of transcription peptide fused mitochondrial targeting sequence (TAT-MTS), a mitochondrial protein, or a small molecule with mitochondrial localization.
Claim 40 recites the drug unit includes a heat shock protein p90 (HSP90) inhibitor, pyruvate dehydrogenase kinase modulator, SIRT1 modulator, mitochondrial estrogen receptor ligand, mtDNA synthesis modulator, modulator of mtDNA fidelity, mitochondrial pol theta modulator, cyclophilin modulator, mitochondrial metabolism modulator, hexokinase modulator, lactate dehydrogenase modulator, glucose-6-phosphate modulator, kynurenine 3-monooxygenease modulator, AMP-activated protein kinase modulator, POLRMT modulator, or PINK1 modulator. Claim 43 recites the drug unit includes “a small molecule drug”. Claims 44-45 recite the drug unit includes “a peptide” (Claim 44), wherein the peptide has from 3-mer to 30-mer units (Claim 45).
The only drugs disclosed or described by Applicants are the small molecule HSP90 inhibitors luminespib, ganetespib, onalespib, SNX-2112, SNX-5422, KW2478, NMS-E973, VER-49009, or VER-50589. See [0060] and Claim 41. It appears Applicants also made compounds having the drug moiety 7-amino-4-methylcoumarin ([0080]) or BIIB021 ([0081]). There is not a single representative example of any other drugs disclosed or described by Applicants.  There is not a single representative example of any drug that is a peptide of 3-mer to 30-mer units.  There are only three working examples of any compound encompassed by the instant claims and these compounds comprised the HSP90 inhibitor drug luminespib, 7-amino-4-methylcoumarin, or BIIB021.
Applicants clearly were not in possession of the broad scope of compounds comprising “a cargo portion including a drug unit”, wherein the drug unit comprises a pyruvate dehydrogenase kinase modulator, SIRT1 modulator, mitochondrial estrogen receptor ligand, mtDNA synthesis modulator, modulator of mtDNA fidelity, mitochondrial pol theta modulator, cyclophilin modulator, mitochondrial metabolism modulator, hexokinase modulator, lactate dehydrogenase modulator, glucose-6-phosphate modulator, kynurenine 3-monooxygenease modulator, AMP-activated protein kinase modulator, POLRMT modulator, PINK1 modulator, or any peptide comprising 3-30 amino acids.
The only compounds made by Applicants falling within the scope of the instant claims that comprise a mitochondrial targeting portion; a cargo portion including a drug unit; and a linker conjugating the mitochondrial targeting portion and the cargo portion is the compound depicted in FIG. 6A and described at [0080] and [0081].  

    PNG
    media_image10.png
    183
    243
    media_image10.png
    Greyscale
.
MPP in these compounds has the structure according to Formula IIa:

    PNG
    media_image11.png
    245
    456
    media_image11.png
    Greyscale
.
See FIG. 6D.
	The structures of the other two compounds made by Applicants comprising the drug moiety 7-amino-4-methylcoumarin or BIIB021 are depicted below.


    PNG
    media_image12.png
    393
    723
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    209
    725
    media_image13.png
    Greyscale

Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Here, the as filed disclosure fails to provide sufficient distinguishing characteristics of the claimed genus because Applicants are attempting to claim chemical compounds without providing the actual chemical structure of such compounds.  Rather, Applicants disclose and claim that the compound comprises such ambiguous moieties as “a mitochondrial targeting portion”, “a cargo portion including a drug unit”, and “a linker conjugating the mitochondrial targeting portion and the cargo portion”.  Even here, Applicants do not describe the specific chemical connectivity amongst these moieties, other than by what is depicted in the only species made by Applicants. See FIG. 6A.
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
Such is the case here.  The generic claims define a vast genus of compounds, i.e., any and all compounds comprising “a mitochondrial targeting portion”, “a cargo portion including a drug unit”, and “a linker conjugating the mitochondrial targeting portion and the cargo portion”.  In support of this broad genus, Applicants do not disclose or describe any generic chemical structure of the claimed genus, but rather made and disclose one species falling within the scope of the claimed genus. See FIG. 6A.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Here, one cannot “visualize or recognize” the members of the genus because Applicants do not disclose or describe the chemical structure and connectivity of the claimed genus.  Indeed, it is not even possible with currently available search tools to search the full scope of compounds encompassed by the instant claims.  Rather, Applicants broadly disclose the compounds comprise any “mitochondrial targeting portion”, any “cargo portion including a drug unit”, and any “linker conjugating the mitochondrial targeting portion and the cargo portion” having presumably any chemical connectivity and a single species falling within the scope of the claimed genus.
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)). Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicants desire patent protection for an immense genus of compounds, likely numbering in the tens of millions, i.e., any and all chemical compounds that comprise “a mitochondrial targeting portion”, “a cargo portion including a drug unit”, and “a linker conjugating the mitochondrial targeting portion and the cargo portion”.  To support such broad protection and right to exclude, Applicants made a single species, i.e., the compound depicted in FIG. 6A.  However, the disclosure of partial structures and this single species merely provides a generic statement of the invention's boundaries but fails to demonstrate that the Applicants invented species sufficient to support claims to any and all compounds comprising “a mitochondrial targeting portion”, “a cargo portion including a drug unit”, and “a linker conjugating the mitochondrial targeting portion and the cargo portion”.  
Accordingly, the specification does not provide adequate written description of the claimed genus of compounds, which are generic compounds comprising “a mitochondrial targeting portion”, “a cargo portion including a drug unit”, and “a linker conjugating the mitochondrial targeting portion and the cargo portion” purported to be cleaved in the mitochondria of cells to release a drug.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/077311 A1 (Published May 19, 2016).
WO ‘311 teaches compounds comprising a mitochondrial targeting portion [“a mitochondrial targeting signal”], a cargo portion including a drug unit [“a residue of a drug molecule”], and a linker conjugating the mitochondrial targeting portion and the cargo portion [“a scaffold moiety”, e.g., the dipeptide Cys-Lys linked to a thioether ester moiety].  (Claim 1; page 14, lines 12-21; FIG. 2.)
More specifically, WO ‘311 teaches a compound of the formula:

    PNG
    media_image14.png
    178
    147
    media_image14.png
    Greyscale
.
See FIG. 2.  This compound comprises the drug losartan and a linker conjugating the drug portion to the mitochondrial targeting portion [MTS – mitochondrial targeting signal] as required by instant claim 1.  
	Regarding Claims 5-8, WO ‘311 teaches the conjugate was designed such that cleavage of the MTS peptide by matrix processing peptidases (MPPs) at the C-terminal side of the -LeuLeu- can liberate a free amine on the cysteine, which can cyclize with the linker to release Losartan. 

    PNG
    media_image15.png
    201
    474
    media_image15.png
    Greyscale
.
See page 15, lines 1-4; FIG. 2.
	

Claim(s) 1-8, 35-37, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BREZDEN ET AL. (Journal of the American Chemical Society, August 31, 2016, vol. 138, pages 10945-10949).
	Regarding Claims 1-4 and 35-37, Brezden et al. teach a compound comprising a mitochondrial targeting portion, a cargo portion including a drug unit [kanamycin], and a linker conjugating the mitochondrial targeting portion and the cargo portion, wherein the linker is a disulfide. 

    PNG
    media_image16.png
    196
    270
    media_image16.png
    Greyscale

(Abstract; Figure 1; Scheme 1.)
	Regarding Claims 5-8, Brezden et al. teach in the reducing environment of a cell, the conjugate is cleaved at the disulfide bond and subsequently an autocyclization reaction occurs in the cargo portion whereby a free sulfur cyclizes with an ester moiety (“[t]he dual antibiotic conjugate P14KanS was designed to enter mammalian cells and release kanamycin and the P14SH peptide within an intracellular reducing environment”) (page 10946; right column, 2nd full paragraph).  This reaction is depicted in Figure 1:

    PNG
    media_image17.png
    390
    322
    media_image17.png
    Greyscale
.
	Regarding Claim 43, the kanamycin antibiotic drug unit is a “small molecule drug”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-9, 35-39, and 43
Claims 1-9, 35-39, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2011/150494 A1 (Published Dec. 8, 2011) and CHAMBERLAIN ET AL. (ACS Chem. Biol., 2013, vol. 8, pages 1389-1395) in view of WO 2016/077311 A1 (Published May 19, 2016) and BREZDEN ET AL. (Journal of the American Chemical Society, August 31, 2016, vol. 138, pages 10945-10949).

Claimed Invention
The claims are drawn to compounds comprising:
a mitochondrial targeting portion;
a cargo portion including a drug unit; and
a linker conjugating the mitochondrial targeting portion and the cargo portion, the linker
portion cleavable in a mitochondrion of a cell for preferentially releasing the
cargo portion within the mitochondrion as compared to a cytoplasm of the cell.
See Claim 1.
	In some embodiments, the compounds have a structure according to Formula I:

    PNG
    media_image7.png
    113
    263
    media_image7.png
    Greyscale

wherein R1 is a mitochondrial targeting portion;
R2 is a cargo portion including a drug unit; and
each carbon atom bonded to the disulfide is, independently, unsubstituted; mono- or di-
substituted by, independently, a hydroxyl, amino, fluoro, chloro, bromo, Ci-C4 alkyl, C1-C4 alkenyl, C1-C4 alkynyl, C3-C8 cycloalkyl, C3-C8 cycloalkenyl, or phenyl group; or di-substituted such that the carbon atom bonded to the disulfide forms part of a C3-C8 cycloalkyl, or C3-C8 cycloalkenyl group.
See Claim 35.

Teachings of WO ‘494
	WO ‘494 teaches mitochondrial penetrating peptides as carriers for anticancer compounds.  WO ‘494 teaches compounds comprising a mitochondrial penetrating peptide (MPP) conjugated to an anticancer compound.  See Abstract.
	MPPs taught in WO ‘494 are the same MPPs disclosed and claimed by Applicants, e.g., having the Formula IIa recited in Claim 38.  

    PNG
    media_image18.png
    129
    406
    media_image18.png
    Greyscale

See Table 1; Figure 1A.

Teachings of CHAMBERLAIN ET AL.
	Similar to WO ‘494, Chamberlain et al. also teach conjugating an anticancer drug (doxorubicin) to a mitochondrial penetrating peptide (MPP) of the same sequence disclosed and claimed by Applicants.  

    PNG
    media_image19.png
    229
    387
    media_image19.png
    Greyscale

See Figure 1A.
	Chamberlain et al. teach that doxorubicin is successfully delivered into the mitochondria through conjugation to the MPP.  See Abstract; paragraph bridging pages 1389-1390.
	The instant claims differ from WO ‘494 and Chamberlain et al. in so far as they require a linker that is cleavable in the mitochondria of a cell (Claim 1), e.g., a disulfide (Claims 2 and 35), such that the drug moiety is released from the MPP in the mitochondria of a cell.  Such cleavable linkers were known the art as evidenced by WO ‘311 and Brezden et al.
Teachings of WO ‘311
	WO ‘311 teaches selective targeting of an anti-inflammatory receptor in human mitochondria via targeted delivery of mitochondrial angiotensin receptor blockers (MARBs) to the mitochondria. See Title; Abstract.
	The compounds of the invention comprise a mitochondrial targeting signal, a residue of a drug molecule, a functional moiety, and a scaffold moiety, wherein the mitochondrial targeting signal is a peptidic moiety. See page 2, lines 31-33.
	The mitochondrial targeting signal is recognized and cleaved from the compound in the mitochondria by a mitochondrial peptidase. See page 6, lines 26-27.
WO ‘311 teaches compounds comprising a mitochondrial targeting portion [“a mitochondrial targeting signal”], a cargo portion including a drug unit [“a residue of a drug molecule”], and a linker conjugating the mitochondrial targeting portion and the cargo portion [“a scaffold moiety”, e.g., the dipeptide Cys-Lys linked to a thioether ester moiety].  (Claim 1; page 14, lines 12-21; FIG. 2.)
More specifically, WO ‘311 teaches a compound of the formula:

    PNG
    media_image14.png
    178
    147
    media_image14.png
    Greyscale
.
See FIG. 2.  This compound comprises the drug losartan and a linker conjugating the drug portion to the mitochondrial targeting portion [MTS – mitochondrial targeting signal] as required by instant Claim 1.  
	Regarding Claims 4-8, WO ‘311 teaches the conjugate was designed such that cleavage of the MTS peptide by matrix processing peptidases (MPPs) at the C-terminal side of the -LeuLeu- can liberate a free amine on the cysteine, which can cyclize with the linker to release Losartan. 

    PNG
    media_image15.png
    201
    474
    media_image15.png
    Greyscale
.
See page 15, lines 1-4; FIG. 2.

Teachings of BREZDEN ET AL.
	Regarding Claims 1-4 and 35-37, Brezden et al. teach a compound comprising a mitochondrial targeting portion, a cargo portion including a drug unit [kanamycin], and a linker conjugating the mitochondrial targeting portion and the cargo portion, wherein the linker is a disulfide. 

    PNG
    media_image16.png
    196
    270
    media_image16.png
    Greyscale

(Abstract; Figure 1; Scheme 1.)
	Regarding Claims 4-8, Brezden et al. teach in the reducing environment of a cell, the conjugate is cleaved at the disulfide bond and subsequently an autocyclization reaction occurs in the cargo portion whereby a free sulfur cyclizes with an ester moiety (“[t]he dual antibiotic conjugate P14KanS was designed to enter mammalian cells and release kanamycin and the P14SH peptide within an intracellular reducing environment”) (page 10946; right column, 2nd full paragraph).  This reaction is depicted in Figure 1:

    PNG
    media_image17.png
    390
    322
    media_image17.png
    Greyscale
.
	Regarding Claim 43, the kanamycin antibiotic drug unit is a “small molecule drug”.

Examiner’s Analysis and Conclusion of Obviousness
It would have been prima facie obvious to combine the known MPP taught in both WO ‘494 and Chamberlain et al. with a linker cleavable in a mitochondria as taught in both WO ‘311 and Brezden et al. to make a conjugate for delivery of a drug to the mitochondria of cells.  As evidenced by the cited prior art, Applicants did not invent compounds that comprise a mitochondrial targeting portion, a drug, and a linker, as such compounds are taught in all of the cited prior art.  Neither did Applicants invent compounds that combine a mitochondrial targeting portion with a linker that is cleavable in the mitochondria to release a drug, as such is taught in both WO ‘311 and Brezden et al.
There would have been a reasonable expectation that by linking the MPP taught in both WO ‘494 and Chamberlain et al. (and recited in instant Claim 38) with a drug moiety through a linker comprising a disulfide bond, e.g, as taught in Brezden et al., that the resulting conjugate compound would be predictably delivered to the mitochondria of cells and the disulfide bond cleaved to release the attached drug because this is precisely what the cited prior art suggests.  
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
Here, the compounds taught in each cited prior art reference differ from the claimed compounds in only one claimed portion.  The compounds taught in WO ‘494 and Chamberlain et al., while comprising both the claimed mitochondrial targeting portion and cargo portion including a drug unit, do not comprise a linker portion cleavable in the mitochondria of a cell, however such as cleavable linker is taught in both WO ‘311 and Brezden et al.  The compounds taught in WO ‘311, while comprising the claimed mitochondrial targeting portion, cargo portion including a drug unit, and a linker portion cleavable in the mitochondria of a cell, do not comprise a disulfide linker as recited in dependent Claim 2 and independent Claim 35, however such a disulfide linker is taught in Brezden et al.  The compounds taught in Brezden et al., which anticipate instant claims 1-8, 35-37, and 43, differ from dependent Claim 38 only in the mitochondrial targeting portion.  However, such a mitochondrial targeting portion is taught in both WO ‘494 and Chamberlain et al.
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
Here, using no more than the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when developing drug conjugates for delivery of drugs to the mitochondria of cells, a person of ordinary skill in the art would have arrived at the claimed compounds by predictably combining the teachings of WO ‘494, Chamberlain et al., WO ‘311, and Brezden et al.  There are numerous means to this end.  One could utilize the cleavable linkers taught in WO ‘311 and Brezden et al. as the linker in the drug/MPP conjugates taught in WO ‘494 and Chamberlain et al.  Alternatively, one could use the MPP taught in WO ‘494 and Chamberlain et al. as the mitochondrial targeting portion in the compounds taught in WO ‘311 and Brezden et al.  
At bottom, “mixing and matching” the known portions of mitochondria targeted drug conjugates is not an act of invention but rather the result of the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear on this well-established technology.  Indeed, those of ordinary skill in the art had already accomplished that what Applicants claim to have invented as evidenced by at least WO ‘311 and Brezden et al.  Applicants have merely applied their previously disclosed MPPs (WO ‘494) to cleavable drug conjugates such as taught in WO ‘311 and Brezden et al, who used different mitochondrial targeting portions.
Claims 1-8, 35-37, and 43 are anticipated by Brezden et al., rendering them also clearly prima facie obvious.
Claim 9 requires that the drug unit includes a nitrogen moiety bonded to the ester moiety to form a carbamate moiety, where the auto-cyclization cleaves the cargo unit portion at the nitrogen-carbon bond such that the nitrogen moiety of the released drug unit forms an amine group.  This reaction is the same reaction taught in Brezden et al., differing only in that the drug has an amino group instead of a hydroxyl group.

    PNG
    media_image17.png
    390
    322
    media_image17.png
    Greyscale

Basic organic chemistry dictates that an amide bond will be cleaved by a free sulfur group in substantially the same manner as an ester bond to release a drug containing an amino group.  Thus, Claim 9 merely describes the sequence of events that will naturally occur when the drug unit in the claimed compound is conjugated through a free amino group.  Put another way, the same cleavage taught in Brezden et al. would be expected to occur if the kanamycin drug were attached through one of its amino groups instead of one of its hydroxyl groups.
	
Claim(s) 40-42
Claim(s) 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/150494 A1 (Published Dec. 8, 2011) and CHAMBERLAIN ET AL. (ACS Chem. Biol., 2013, vol. 8, pages 1389-1395) in view of WO 2016/077311 A1 (Published May 19, 2016) and BREZDEN ET AL. (Journal of the American Chemical Society, August 31, 2016, vol. 138, pages 10945-10949) as applied to claims 1-9, 35-39, and 43 above, and further in view of KANG ET AL. (J. Clin. Invest., 2009, vol. 119, no. 3, pages 454-464) and BROUGH ET AL. (J. Med. Chem. 2008, vol. 51, pages 196-218).

	The teachings of WO ‘494, Chamberlain et al., WO ‘311, and Brezden et al. are as applied to Claims 1-9, 35-39, and 43 above, which teachings are herein incorporated by reference in their entirety and applied equally to Claims 40-42.

	Claims 40-42 differ from WO ‘494, Chamberlain et al., WO ‘311, and Brezden et al. in so far as the references do not teach the drugs encompassed by Claims 40-42, e.g., an HSP90 inhibitor such as luminespib.

Teachings of KANG ET AL.
	Kang et al. teach drug conjugates comprising a mitochondria targeting portion, a linker, and an HSP90 inhibitor [17-AAG]. See Abstract; Figure 1.

Teachings of BROUGH ET AL.
	Brough et al. teach the claimed HSP90 inhibitor luminespib [Compound 40f of Brough et al.]. (Abstract; Table 5; Figure 8, e.g.)  Brough et al. teach Compound 40f [luminespib] inhibits tumor growth in vivo (Figure 8) and is a “potent Hsp90 inhibitor” (page 208, left column).  Notably, compared to 17-AAG (Table 1), luminespib was more effective than 17-AAG in binding (FP Assay) and Cell Growth Inhibition (SRB Assay) (Table 5).


Examiner’s Analysis and Conclusion of Obviousness
	The Examiner’s Analysis and Conclusion of Obviousness as applied to Claims 1-9, 35-39, and 43 supra is herein incorporated by reference and applied equally to Claims 40-42.  In addition, in light of the vast mechanistic (antibiotics, anticancer drugs, etc.) and structural diversity of drugs that have been conjugated to mitochondrial targeting moieties, it would have been obvious that any known drug could be readily and predictably conjugated through a linker moiety to a mitochondrial targeting moiety in order to target delivery of that drug to the mitochondria of cells.  Indeed, all of WO ‘494, Chamberlain et al., WO ‘311, Brezden et al., and Kang et al. teach conjugated different drugs to different mitochondrial targeting moieties through different linkers.  The linkers can be chemically stable, i.e., not cleaved to release the drug, as taught in WO ‘494, Chamberlain et al., and Kang et al., or can be cleaved in the cell to release the drug as taught in WO ‘311 and Brezden et al.  Kang et al. teach conjugating an HSP90 inhibitor (17-AAG) to a mitochondrial targeting moiety and Brough et al. teach that luminespib was a known HSP90 inhibitor with better activity than 17-AAG. As the chemical structure of luminespib is clearly amenable to conjugation using the same linkers taught in the cited prior art by virtue of its free hydroxyl groups, it would have been obvious to conjugate luminespib to a mitochondria targeting moiety through a linker that is either stable (WO ‘494, Chamberlain et al., and Kang et al.) or that is cleaved in the cell to release luminespib (WO ‘311 and Brezden et al.).  
	At bottom, the selection of any known anticancer drug for targeted delivery to the mitochondria of cells would have been obvious because WO ‘494 generally teaches such targeted delivery of anticancer drugs by conjugating them to an mitochondria targeting moiety.  As HSP90 inhibitors are also expressly taught to be conjugated to a mitochondria targeting moiety (Kang et al.) and luminespib is expressly taught to be more effective than 17-AAG and to have in vivo antitumor activity (Brough et al.), its conjugation to a mitochondria targeting moiety through a linker would have been prima facie obvious to deliver the drug to the mitochondria of cells.
	
Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038